—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Held, J.), dated August 14, 2000, which, upon the granting of the defendant’s motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the complaint since the defendant City of New York established that it did not have prior notice of the alleged defect that caused the plaintiff to fall (see, Kempler v City of New York, 272 AD2d 584; Sewell v City of New York, 238 AD2d 331; Camacho v City of New York, 218 AD2d 725). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.